Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9 –section—should be inserted after “conveyor”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line one of claim 8 states the idler assemblies face rearward in the transport configuration.  While this is true as can be seen from Figure 1B they also face forward in the transport configuration.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (US 8,833,539) in view of Kinnunen et al. (US 7,823,715).
Fehr et al. show a conveyor which can be moved between a transport configuration shown in Figure 1 and an operational configuration shown in Figure 5.  In the transport configuration the conveyor is collapsed while in the operational configuration it is expanded. Shown are a plurality of conveyor sections 50 which include idler assemblies which are stored upright in the transport configuration and generally horizontal in the operational configuration.  Not expressly shown or stated are the sections as being slidingly connected though Figure 5 would at least suggest some type of sliding is present as the sections unfold.  However, shown by Kinnunen et al. in Figures 6 and 7 is the concept of 
Re claim 8, Figure 5 of Fehr et al. show idlers facing forward and backwards.
Re claim 13, shown are support legs 174.
Re claim 14, shown is a head section 30.
Re claims 15 and 16, shown is a tail section 58.
Re claim 17, sections 50 are pivotally coupled to one another.
Re claims 18-20, see Figure 5.
Re claim 21, the conveyor is deployed to an operational configuration by pivoting and sliding along a first direction.
Re claim 22, sections are pivoted from upright to horizontal.
Re claim 23, pivoting and sliding will take place simultaneously.
Re claim 25, a pivotal connection 126 serves to at least partially support conveyor sections as they are moved.
Re claim 26, shown is an upper support rail 152.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       03/04/2022